McCLELLAN, J.
If the judgment of the city court, giving plaintiff costs to the amount of damages recovered and adjudging the residue of costs against him, Avas erroneous the plaintiff should have appealed. So long as the judgment stood unreversed and Avithout amendment taxation of costs in accordance Avith it was proper, and could not be changed on a mere motion for retaxation. Hence, the court did not err in overruling plaintiff’s motion to retax the costs.
The further motion of plaintiff made after the motion to retax had been denied, and at a subsequent term of the court to amend the judgment came too late.- — ■ Tippins v. Peters, 103 Ala. 196.
Affirmed.